                    Case 3:20-cv-00991-JCH Document 20 Filed 09/08/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
N                              FOR THE DISTRICT OF CONNECTICUT
a,
m
N




             JAKUB MADEJ,
                 Plaintiff,                                     Civil Action No.
                                                                3:20-cv-00991 (JCH)


I
    ,
        .
                   v.
     .                                                          JURY TRIAL DEMANDED
             YALE UNIVERSITY et al.,
                                                               AUGUST 28, 2020
                  Defendants.


                                  [PROPOSED) PROTECTIVE ORDER
                  Plaintiff Jakub Madej seeks a protective order to prevent the Defendants

            from destroying evidence of unauthorized access to student confidential psychiatric

            information before Plaintiff can fully inspect Defendant's conduct in discovery.

            Pursuant to Federal Rule of Civil Procedure 26(c), Plaintiff proposes that the

            following provisions shall govern the protective order:


            1.    This Order prevents all Defendants and any other person or entity acting in

                  concert with any of the Defendants from destroying any evidence at issue in

                  this lawsuit, including personal messages, emails, accounts on any online

                  platforms, either by deleting the data or conducting any operation that would

                  disturb that data, before Plaintiff can inspect the scope of Defendants'

                  conduct in discovery.

            2.    This Order shall remain in full force and effect (1) until Plaintiffs inspection

                  is completed and reports to the Court that the Protective Order is no longer

                  necessary; (2) such time it is modified, amended or rescinded by the Court; or
            Case 3:20-cv-00991-JCH Document 20 Filed 09/08/20 Page 2 of 2




          (3) until such time as the parties may petition the Court to modify or amend

          its terms.
'
N




          Until further Order of this Court, Defendants Yale University and Yale

    Health are to maintain all forms of electronic information in their possession,

    custody or control, and are not to modify, destroy, delete, or alter any such

    information in any way whatsoever. This Order pertains to magnetic and optical

    media in the possession, custody or control of the Defendants, as well as all cloud-

    based information or email accounts used by Defendants. Furthermore, Defendants

    are not to modify, destroy, delete or alter in any way any back-ups of any electronic

    media in their possession, custody, or control.




          This order is being issued on _ __ _ _ _, 2020, at __ am/pm.




                                                      United States District Judge
